          Case: 3:18-cv-00850-jdp Document #: 28 Filed: 06/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    DANIEL STORANDT,

                               Plaintiff,
          v.                                                              ORDER

    ANDREW SAUL,                                                       18-cv-850-jdp
    Commissioner of Social Security,

                               Defendant.1


         Dana Duncan, counsel for plaintiff Daniel Storandt, moves under 42 U.S.C. § 406(b)

for a fee award of $15,720.75 after plaintiff was awarded past-due disability insurance and

supplemental security income benefits.2 Counsel’s requested fee represents 25% of plaintiff’s

past-due benefits, Dkt. 23-2 and Dkt. 23-3, so it falls within the amount allowed by statute

and the parties’ fee agreement. See Gisbrecht v. Barnhart, 535 U.S. 789, 792 (2002); Dkt. 23-1.

The commissioner does not oppose counsel’s fee request. Dkt. 27.

         The total amount of time that counsel’s firm spent on this case for proceedings in this

court was 49.35 hours, resulting in a proposed effective rate of $318.56 an hour. Of the 49.35

hours, 31.20 hours was attorney time and the remainder was for counsel’s legal assistants. Dkt.

23-4. Counsel’s requested fee is within the bounds of what is reasonable in light of counsel’s

experience, his risk of non-recovery, the work he performed, the results he obtained, and the

amounts awarded in similar cases. Therefore, the court will grant counsel’s motion. For



1
 The court has changed the caption in this case to reflect that Andrew M. Saul was confirmed
as the Commissioner of the Social Security Administration after Storandt filed this lawsuit.
2
  Counsel amended his fee request twice. The court will disregard his first and second fee
requests, and the court will consider only his most recent request. Dkt. 25.
        Case: 3:18-cv-00850-jdp Document #: 28 Filed: 06/03/21 Page 2 of 2




simplicity, the court will subtract the $7,489.34 fee that counsel received under the Equal

Access to Justice Act, which would otherwise have to be refunded to plaintiff.



                                           ORDER

       IT IS ORDERED that Dana W. Duncan’s motion for attorney fees under 42 U.S.C.

§ 406(b), Dkt. 25, is GRANTED. The court APPROVES a representative fee of $8,231.41.

       Entered June 3, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
